VENTERS, J.,
concurs in result only by separate opinion:
I concur with the Majority’s conclusion: the enforcement of KRS 189.820 against *845Appellants does not violate their religious liberty under either the Kentucky Constitution or the United States Constitution. However, I write separately to register my disagreement with the proposition that the protection of liberty provided by the Kentucky Constitution simply mirrors the comparable protections afforded by the federal Constitution.
The words used in each document are somewhat different and each document should be interpreted in light of the words used within it. To the extent that the different words used may describe the same concept, some of the protections afforded by one document may overlap with the other. However, to the extent that different words denote different meanings, each Constitution must be respected in its own right.
This Court is the final arbiter of the meaning of the Kentucky Constitution, and our interpretation of its terms should not be constrained by the opinions of federal courts interpreting the United States Constitution. Those opinions may be instructive and influential in our review of our state Constitution, but they do not control the meaning of the Kentucky Constitution; nor do they define the protections of liberty contained therein. We should no longer tether the meaning of the Kentucky Constitution to the pendulum of the federal court interpretations of the federal Constitution.